UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7071



DONALD L. SPENCER,

                                             Petitioner - Appellant,

          versus


D. A. GARRAGHTY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-509-3)


Submitted:   January 25, 2000             Decided:   February 4, 2000


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donald L. Spencer, Appellant Pro Se.     Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald L. Spencer seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion for relief from the denial

of his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.       Accordingly, while we grant

Spencer’s motion to supplement his motion for a certificate of

appealability, we deny a certificate of appealability and dismiss

the appeal on the reasoning of the district court.   See Spencer v.

Garraghty, No. CA-97-509-3 (E.D. Va. June 30, 1999).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2